DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species D (claims 1-16) in the reply filed on 1/4/2021 is acknowledged.  The traversal is on the ground(s) that the proposed combination does not teach the entirety of claim 1.  The argument has been found persuasive and the restriction is withdrawn. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term "around" in claim 1 is a relative term which renders the claim indefinite.  The term "around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination the Examiner will interpret the claim to mean that there is a refrigerant leak situation at the usage side heat exchanger.

Regarding claims 2-4 and 8-9, the claims are rejected on the same basis noted above as the claims all recite the term “around.”

Claims 2-16 are rejected based on their dependency to claim 1. 
 
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A refrigeration apparatus comprising: a refrigerant circuit including a compressor, a heat source-side heat exchanger, and a heat source-side expansion valve of a heat source unit, a usage-side heat exchanger of a usage unit, and a switching valv
Yajima teaches a refrigeration apparatus (see Title) comprising: 
a refrigerant circuit (120,  Fig. 1, paragraph [0011]) including:
a compressor (121, Fig. 1, see paragraph [0057]), 
a heat source-side heat exchanger (123, Fig. 1, see paragraph [0011]), and 
a heat source-side expansion valve (124, Fig. 1, see paragraph [0011]) of a heat source unit (111a, Fig. 1, see paragraph [0011]), 
a usage-side heat exchanger (125, Fig. 1, see paragraph [0011]) of a usage unit (112a, Fig. 1, see paragraph [0011]), and 
a switching valve (122, Fig. 1, paragraph [0068]) configured to switch between a normal connection state in which the heat source-side heat exchanger functions as a radiator for the refrigerant and the usage-side heat exchanger functions as an evaporator for the refrigerant (see paragraph [0068] which notes how the switching valve sets a first state where 125 acts as an evaporator and 123 acts as a radiator),
a controller (140, Fig. 1, see paragraph [0064]) configured to switch the connection state of the switching valve (see paragraphs [0068]-[0073] which notes how the operation states are changed).
Yajima does not teach that the refrigerant circuit includes:
a defrosting connection state in which the heat source-side heat exchanger functions as an evaporator for the refrigerant and the usage-side heat exchanger functions as a radiator for the refrigerant; and 
wherein the controller performs density lowering control to lower a refrigerant density in the usage-side heat exchanger while maintaining the switching valve at the defrosting connection state when a refrigerant leak situation around the usage-side heat exchanger satisfies a predetermined leak condition in the defrosting operation.  

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Yajima with the teaching of a defrosting connection state in which the heat source-side heat exchanger functions as an evaporator for the refrigerant and the usage-side heat exchanger functions as a radiator for the refrigerant, as taught by Honda, in order to provide further versatility to the refrigeration apparatus of Yajima by providing a defrosting mode thereby preventing harmful ice build up in the refrigeration apparatus. 
Yajima as modified does not teach:
wherein the controller performs density lowering control to lower a refrigerant density in the usage-side heat exchanger while maintaining the switching valve at the defrosting connection state when a refrigerant leak situation around the usage-side heat exchanger satisfies a predetermined leak condition in the defrosting operation.  
FOR1 teaches a refrigeration apparatus (FOR1, paragraph [0004]) wherein if refrigerant leakage occurs the amount of refrigerant density decreases (FOR1, paragraph [0043]).
	The cited references does not teach the specifics of the controller performing: density lowering control to lower a refrigerant density in the usage-side heat exchanger while maintaining the switching valve at the defrosting connection state when a refrigerant leak 
	Therefore, the modification would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claim 1, with dependent claims therefrom are considered allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763